
	

114 HR 235 : Permanent Internet Tax Freedom Act
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 235
		IN THE SENATE OF THE UNITED STATES
		June 10, 2015Received; read twice and referred to the Committee on FinanceAN ACT
		To permanently extend the Internet Tax Freedom Act.
	
	
 1.Short titleThis Act may be cited as the Permanent Internet Tax Freedom Act. 2.Permanent moratorium on Internet access taxes and multiple and discriminatory taxes on electronic commerce (a)In generalSection 1101(a) of the Internet Tax Freedom Act (47 U.S.C. 151 note) is amended by striking during the period beginning November 1, 2003, and ending October 1, 2015.
 (b)Effective dateThe amendment made by this section shall apply to taxes imposed after the date of the enactment of this Act.
			
	Passed the House of Representatives June 9, 2015.Karen L. Haas,Clerk
